DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/533,560, filed on 8/6/2019, and the preliminary amendment, filed on 8/19/2019.
Claim(s) 1-15 was/were presented in the application, filed on 8/6/2019.
Claim(s) 1-15 was/were cancelled by the preliminary amendment, filed on 8/19/2019.
Claim(s) 16-35 was/were added by the preliminary amendment, filed on 8/19/2019.
Claim(s) 16-35 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority based on the application being a divisional of U.S. non-provisional application, 15/114,261, filed on 7/26/2016, which claims priority from PCT/US2014/034647, filed on 4/18/2014.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 9/6/2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
Applicant’s insertion of [0001] into the specification, filed on 8/19/2019, has/have been accepted.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
There are no double patenting issues with the parent application, 15/114,261, because the instant application is a divisional.  Additionally, the parent application was abandoned, and, therefore, never patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2010/0250572A1 (hereinafter “Chen”) in view of Chandramouli et al, US 2013/0166712 A1 (hereinafter “Chandramouli”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 16, 23 and 30
Chen discloses a system, comprising:
a hardware processor (Chen, [0184], see processor); and
a non-transitory machine-readable storage medium (Chen, [0184], see memory) encoded with instructions executable by the hardware processor to:
receive, from a requester, a request to retrieve data (Chen, [0021]-[0023], see SQL queries), 
responsive to the request, identify, in a cache comprising a plurality of event pipes, an event pipe corresponding to the schema (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where the pipe is defined with a relation schema for type-preservation; Chen, [0015], see a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table; Chen, [0033], see query results compliant to schemas; Chen, [0053], see multiple pipes/streams/tables; and Chen, [0097], see query applied to a stream data source, where the stream data source can be an RVF station connected via a pipe and a DCQ connected via a pipe);
identify, in a storage device comprising a plurality of data tables, a data table corresponding to the schema (Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table);
retrieve the data, wherein the data comprises a combination of first data from the identified event pipe and second data from the identified data table (Chen, [0097], see query applied to a stream data source, where the stream data source can be a 
provide the data to the requester (Chen, [0178], see query results are returned to the user).
On the other hand, Chandramouli discloses the request including a schema of the data (Chandramouli, [0028], see users submit queries that define the continuous queries to be executed and event types that specify the schema of input data streams).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Chandramouli’s teachings to Chen’s system.  A skilled artisan would have been motivated to do so in order to have a dynamic resource-aware option of resource allocation, see Chandramouli, [0016].  In addition, both/all of the references (Chen and Chandramouli) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as continuous/recurring queries.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 23 and 30 recite(s) similar limitations to claim 16 and is/are rejected under the same rationale.
With respect to claim 23, Chen discloses a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (Chen, [0184], see memory).

Claims 17, 24 and 31
With respect to claims 17, 24 and 31, the combination of Chen and Chandramouli discloses wherein the instructions executable by the hardware processor to combine the first data from the identified event pipe and the second data from the identified data table comprise instructions executable by the hardware processor to:
form a union of the first data from the identified event pipe and the second data from the identified data table (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; and Chen, [0142]-[0145], see querying is processed in parallel and the results merged).

Claims 18, 25 and 32
With respect to claims 18, 25 and 32, the combination of Chen and Chandramouli discloses wherein the instructions executable by the hardware processor to form the union of the first data from the identified event pipe and the second data from the identified data table comprise instructions executable by the hardware processor to:
determine overlap data in the first data from the identified event pipe and the second data from the identified data table (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; and Chen, [0170], see time-overlapping threads).

Claims 19, 26 and 33
With respect to claims 19, 26 and 33, the combination of Chen and Chandramouli discloses wherein the request to retrieve data includes a time period, and the instructions further comprise instructions executable by the hardware processor to:
retrieve the first data from the identified event pipe according to the time period (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; Chen, [0157], see data is processed within a specified time period; and Chen, [0170], see time-overlapping threads); and
retrieve the second data from the identified data table according to the time period (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; Chen, [0157], see data is processed within a specified time period; and Chen, [0170], see time-overlapping threads).

Claims 20, 27 and 34
With respect to claims 20, 27 and 34, the combination of Chen and Chandramouli discloses the instructions further comprising instructions executable by the hardware processor to:
generate a pipe scan function corresponding to the event pipe based on the identified schema (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where the pipe is defined with a relation schema for type-preservation; Chen, [0015], see a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table; Chen, [0033], see query results compliant to schemas); and
retrieve the first data from the event pipe using the pipe scan function (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where 

Claims 21, 28 and 35
With respect to claims 21, 28 and 35, the combination of Chen and Chandramouli discloses wherein the data table comprises data previously stored in the event pipe (Chen, [0015], see a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table).

Claims 22 and 29
With respect to claims 22 and 29, the combination of Chen and Chandramouli discloses wherein the data represents streaming data (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where the pipe is defined with a relation schema for type-preservation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Chen et al. ‘654 for query engine communication;
– Chen et al. ‘123 for query to streaming data;
– Chen et al. ‘342 for query to streaming data;

– Chen et al. ‘708 for continuous querying of data stream;
– Kali et al. for pattern matching across multiple input data streams;
– Sayers et al. for managing a catalog of scripts; and
– Vemuri et al. for generating continuous query notifications.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 15, 2021


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152